Citation Nr: 0600234	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  99-20 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION


The veteran had active military service from August 1961 to 
August 1963.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision in which the RO denied service connection for left 
knee and back disabilities.  The veteran filed a notice of 
disagreement (NOD) in August 1999, the RO issued a statement 
of the case (SOC) in September 1999, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 1999.

In July 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.

In September 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letter of 
December 2002, the Board notified the appellant and his 
representative of the additional development.

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in October 2003, the 
Board remanded this matter to the RO for completion of the 
action requested, and consideration of the claim in light of 
the additional evidence.  After completing the requested 
action, the RO continued the denial of each claim for service 
connection (as reflected in a July 2005 Supplemental SOC 
(SSOC)), and returned these matters to the RO for further 
appellate consideration.  

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

REMAND

Unfortunately, the claims file reflects that another remand 
of these claims is warranted, even though such will, 
regrettably, further delay a final decision on the claims on 
appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.   See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In October 2003, the Board remanded to the RO the matters on 
appeal for due process development, to include affording the 
veteran a VA examination to obtain medical findings and 
opinion needed to adjudicate the claim.  Although a VA 
examination was conducted in January 2005, pertinent service 
medical records relating to treatment in service for a low 
back condition were not associated with the claims file until 
June 2005, after the VA examiner provided his opinion.  As 
correctly pointed out by the veteran's representative in a 
November 2005 brief, the prior remand in October 2003 
instructed that a VA examination was to be conducted after 
all of the veteran's records were received.  Significantly, 
the VA examiner specifically noted that there was no evidence 
that the veteran was ever treated for low back pain during 
service.  Hence, the medical opinion, as given, is 
insufficient to decide the claim on appeal.

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO to obtain a 
supplemental statement from the same VA physician who 
examined the veteran in January 2005, if available, that 
includes all requested medical comments.  The Board 
emphasizes that only an additional statement based on the 
entire evidence or record current evidence is sought from the 
VA physician, not additional examination of the veteran, 
unless such additional examination is unavoidable.

Prior to obtaining further medical opinion, the RO should 
associate with the clams file all outstanding pertinent 
medical records.

In this regard, the Board points out that service medical 
records associated with the claims file in June 2005 reflect 
that, in February "1961", the veteran was admitted to the 
hospital in Ft. Sam Houston, Texas after being thrown off the 
rear seat of an ambulance when the driver made a sharp right 
turn.  He was diagnosed with strain, muscles of the back and 
the records noted that he received specialized treatment by 
orthopedic surgery.   However, it appears that the complete 
hospital records are not associated with the claims file.  
 
Additionally, during the October 2005 hearing, the veteran's 
wife testified that she was surprised that the medical 
records from the medical center where the veteran's leg was 
taken care of were not of record.  Although there is a 
February 9, 1962, clinical record showing that the veteran 
was admitted to Brooke General Hospital after stepping into a 
hole and twisting his left ankle and a radiographic record 
dated February 10, 1962, reflecting that the veteran sprained 
his ankle and had swelling and tenderness of the dorsum left 
foot that was not improved with Gelocast, there are no 
progress reports associated with the claims file.  Also 
during the hearing, the veteran's wife testified that she 
thought that there would be complete medical records at 
"Fort Leonard Wood in Okinawa."  However, there are no 
service medical records from this newly identified location.  

Accordingly, the the RO should, once again, undertake 
appropriate action to obtain hospital clinical records, 
progress notes and x-ray reports from February 1961 to 
February 1962 at the Brooke General Hospital and/or the 
Brooke Army Medical Center in Ft. Sam Houston, Texas, 
concerning treatment for injury to the veteran's back and 
left leg, to include the left knee.  The RO should attempt to 
obtain such records from the National Personnel Records 
Center (NPRC), as well as from the hospital(s), directly.  
The RO should send a copy of the veteran's separation 
document with each request.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the appellant's back and 
left leg, to include the left knee, 
during service, following the procedures 
set forth in 38 C.F.R. § 3.159 (2005).  
The RO's efforts should include contact 
with all appropriate sources, to include 
NPRC, as well as the Brooke General 
Hospital and/or the Brooke Army Medical 
Center in Ft. Sam Houston, Texas, 
directly.  All records and/or responses 
received should be associated with the 
claims file.  The RO should also request 
that the appellant submit any copies he 
may have in his possession.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
or both claims that is not currently of 
record.  Specifically, the RO should 
request that the veteran clarify whether 
he received treatment for his back or 
left knee at "Fort Leonard Wood" (as 
his wife testified), and if so, the 
location of the facility.  The RO should 
also invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.   If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the veteran's complete 
claims (to include a complete copy of 
this remand) to the VA examiner who 
conducted the January 2005 VA examination 
for a supplemental opinion.  

Based on the review of the entire record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that (1) any currently 
demonstrated left knee disability is the 
result of injury or disease incurred in 
or aggravated by the veteran's service; 
and (2) any back disability is the result 
of injury or disease incurred in or 
aggravated by the veteran's service.

The RO should only arrange for the 
veteran to undergo additional VA 
examination to obtain a response to the 
questions posed above if the January 2005 
VA examination is not available, or if an 
additional examination is needed for the 
prior examiner to respond to the 
questions posed above.  

The examiner must set forth all findings, 
along with the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for a left knee 
disability and for a back disability in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


